Slip Op. 13-117
                  UNITED STATES COURT OF INTERNATIONAL TRADE

STEVEN M. CARL,

                           Plaintiff,
                                                          Before: Leo M. Gordon, Judge
             v.
                                                          Court No. 11-00271
UNITED STATES SECRETARY
OF AGRICULTURE,

                           Defendant.


                                         JUDGMENT

      Upon consideration of Defendant’s Reconsideration Upon Remand of the

Application of Steven M. Carl, ECF No. 33 (Aug. 20, 2013) (“Redetermination”),

consultation with the parties, and all other papers and proceedings had in this action;

and upon due deliberation, it is hereby

      ORDERED that the Redetermination is sustained.




                                                             /s/ Leo M. Gordon
                                                           Judge Leo M. Gordon


Dated: August 30, 2013
       New York, New York